Name: COMMISSION REGULATION (EC) No 3031/93 of 3 November 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 4. 11 . 93 Official Journal of the European Communities No L 272/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 3031/93 of 3 November 1993 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 5 November 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . 0 OJ No L 321 , 21 . 11 . 1990 , p. 6 . No L 272/2 Official Journal of the European Communities 4. 11 . 93 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59 ) 1.20 0702 00 101 0702 00 90 | 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 101 ex 0704 10 90 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 10 ) 0705 1 1 90 | 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 111 0707 00 19 ) 1.160 0708 10 101 0708 10 90 1.170 1.170.1 0708 20 101 0708 20 90 1.170.2 0708 20 101 0708 20 90 | 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 0709 30 00 1.220 ex 0709 40 00 1.230 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 ex 0803 00 10 2.30 ex 0804 30 00 2.40 ex 0804 40 101 ex 0804 40 901 New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp ., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var . dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plantains), fresh Pineapples, fresh Avocados, fresh 3,75 155 29,00 7,17 25,02 1033 3,06 6980 8,05 2,93 86,30 3576 665,25 165,07 577,87 23636 69,97 160 639 185,38 66,19 20,05 830 154,58 38,35 134,27 5492 16,26 37326 43,07 15,38 72.93 3022 562,22 139,51 488,37 19975 59,14 135759 156,67 55,94 27.80 1 117 209,04 54,33 183,17 7384 22,31 50899 61,05 21,85 57.81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 78,28 3243 603,41 149,73 524,15 21439 63,47 145707 168,14 60,04 20.94 839 156,44 40,82 137,86 5541 16,73 37639 45,80 16,40 112,28 4652 865,52 214,77 751,84 30751 91,04 208999 241,19 86,12 21.82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 32,58 1311 245,82 63,64 216,50 8694 26,26 58568 71,55 24,98 67,01 2692 503,74 130,94 441,40 17795 53,76 122654 147,12 52,67 46,66 1933 359,68 89,25 312,43 12779 37,83 86852 100,22 35,79 277,20 11485 2136,68 530,20 1 856,03 75915 224,76 515946 595,41 212,61 139,95 5798 1 078,74 267,68 937,05 38327 113,47 260485 300,60 107,34 138,32 5731 1 066,23 264,57 926,18 37882 112,15 257464 297,12 106,10 92.83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 136,32 5478 1 024,80 266,38 897,97 36202 109,37 249 524 299,31 107,15 616,11 25528 4749,01 1 178,43 4125,23 168730 499,55 1 146745 1 323,37 472,56 304,37 12611 2346,13 582,17 2037,97 83357 246,79 566521 653,77 233,46 81,08 3359 624,98 155,08 542,89 22205 65,74 150915 174,15 62,19 91,65 3691 689,40 179,61 604,84 24461 73,57 162068 201,40 71,34 597,24 24693 4608,56 1 140,32 3976,20 164183 486,99 1 109159 1 280,76 465,59 71,70 2971 552,72 137,15 480,12 19638 58,14 133467 154,02 55,00 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 49,65 ; 1995 373,28 97,03 327,09 13186 39,83 90889 109,02 39,02 57,46 2381 442,93 109,91 384,76 15737 46,59 106956 123,43 44,07 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 47.84 1982 368,78 91,51 320,34 13102 38,79 89051 102,76 36,69 43,12 1786 332,38 82,48 288,72 11809 34,96 80261 92,62 33,07 127,55 5285 983,21 243,97 854,07 34933 103,42 237417 273,98 97,83 4. 11 . 93 Official Journal of the European Communities No L 272/3 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 411 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 ] 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 70 ] ex 0805 20 90 ] 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 91 0808 10 93 0808 10 99 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.150 0809 10 00 2.160 0809 20 101 0809 20 90j 2.170 ex 0809 30 00 Guavas and mangoes , fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas , Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo , Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches 127,13 5267 979,93 243,16 851,22 34816 103,08 236625 273,07 97,51 29,84 1207 234,16 57,53 200,13 8076 24,33 54325 64,72 22,67 38,32 1587 295,40 73,30 256,60 10495 31,07 71330 82,31 29,39 23,56 976 181,65 45,07 157,79 6454 19,10 43863 50,62 18,07 97,15 4025 748,87 185,82 650,51 26607 78,77 180 830 208,68 74,51 52,24 2.164 402,70 99,92 349,81 14308 42,36 97242 112,21 40,07 38,27 1586 295,04 73,21 256,29 10482 31,03 71245 82,21 29,36 45,90 1902 353,85 87,80 307,37 12572 37,22 85445 98,60 35,21 54,71 2266 421,70 104,64 366,31 14983 44,36 101 830 117,51 41,96 143,22 5934 1 103,99 273,94 958,98 39224 116,13 266581 307,64 109,85 34,10 1413 262,90 65,23 228,37 9341 27,65 63484 73,26 26,16 73,48 3044 566,39 140,54 492,00 20123 59,58 136768 157,83 56,36 101,76 4216 784,37 194,63 681,34 27868 82,50 189402 218,57 78,05 3,86 161 29,78 7,32 25,97 1070 3,12 7218 8,24 3,00 49,58 2054 382,23 94,84 332,02 13580 40,20 92298 106,51 38,03 117,74 4878 907,61 225,21 788,39 32247 95,47 219160 252,91 90,31 48,17 1996 371,35 92,15 322,58 13194 39,06 89672 103,48 36,95 238,61 9886 1 839,21 456,38 1 597,63 65346 193,46 444115 512,51 183,01 37,45 1543 294,74 71,40 251,20 10115 30,82 69271 80,22 28,87 247,86 9982 1 864,34 485,74 1 635,68 66149 198,97 438 280 544,67 192,93 102,26 4136 802,32 197,13 685,71 27672 83,37 186134 221,74 77,70 247,92 10272 1 910,98 474,19 1659,97 67896 201,01 461445 532,51 190,15 No L 272/4 Official Journal of the European Communities 4. 11 . 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 2.190 0809 40 111 0809 40 19 | 2.200 0810 10 101 0810 10 90 | 2.205 0810 20 10 2.210 0810 40 30 2.220 081090 10 2.230 ex 0810 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Nectarines Plums Strawberries Raspberries Fruit of the species Vaccinium myrtillus Kiwi fruit (Actinidia chinensis Planch.^ Pomegranates Khakis (including Sharon fruit) Lychees 229,85 9524 1 771,71 439,63 1 539,00 62948 186,36 427815 493,71 176,30 99,81 4135 769,37 190,91 668,32 27335 80,93 185782 214,39 76,56 251,63 10291 1 965,76 481,46 1 680,79 69242 207,05 465681 540,75 195,23 1 048,0 42174 7906,65 2047,19 6963,49 279647 844,87 1 883741 2301,55 803,54 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 110,53 4580 852,02 211,42 740,11 30272 89,62 205738 237,42 84,78 100,49 4163 774,59 192,21 672,84 27520 81,48 187040 215,84 77,07 81,96 3396 631,80 156,77 548,81 22447 66,46 152561 176,05 62,87 507,61 20760 3965,47 971,23 3390,61 139681 417,68 939404 1090,83 393,84